DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 09/22/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Non-Final Rejection mailed on 06/22/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ankit Aggarwal on 10/27/2021.
The amended claims (1-72) are provided below.

1. (Currently Amended) A cover assembly, comprising: 
a tray assembly frame; 
a first cover supported by the tray assembly frame, the first cover extending in a first plane and defining one or more first holes, each of the one or more first holes having an enclosed boundary defined by material of the first cover; 

one or more tray holders, each of the one or more tray holders being configured to hold at least one tray in an upright orientation, each of the one or more tray holders being moveable between an open position and a closed position, each of the one or more tray holders being accessible for loading or removing the at least one tray in the open position, and the one or more tray holders being positioned beneath the first and second covers in the closed position;-2-Application No.: 15/934,758Attorney Docket No.: 00154-0002-01000 
one or more drawers, each of the one or more tray holders being coupled to one of the one or more drawers, and each drawer being coupled to a drawer face for moving the one or more tray holders between the open and closed positions; and 
a first actuator and a second actuator coupled to the tray assembly frame and to the first and second covers, the first actuator and the second actuator being configured to laterally move the first and second covers in the first and second planes, respectively, between a closed configuration and one or more open configurations, such that the first and second covers are substantially parallel to each other in the closed configuration and the one or more open configurations, wherein the one or more tray holders are inaccessible from any position directly above the first and second covers in the closed configuration, and wherein at least one of the one or more first holes and at least one of the one or more second holes are aligned and configured to permit access by a fluid transfer device, through both the at least one of the one or more first holes and the at least one of the one or more second holes, to a portion of at least one of the one or more tray holders in the one or more open configurations.  



3. (Previously Presented) The cover assembly of claim 2, further comprising one or more guide pins extending upwardly from or through the cover frame, the first cover defining one or more laterally extending, first guide slots that accommodate the one or more guide pins, the second cover defining one or more laterally extending second guide slots that accommodate the one or more guide pins, wherein each of the one or more first guide slots and the one or more second guide slots is associated with one of the one or more guide pins, wherein the one or more first guide slots and the one or more second guide slots are coextensive with each other, and wherein the one or more guide pins and the one or more first guide slots and the one or more second guide slots are dimensioned to limit lateral movement of the first and second covers.  

4. (Canceled)  

5. (Canceled)  

6. (Previously Presented) The cover assembly of claim 1, wherein the first and second covers contact each other and are configured for sliding engagement.  



8. (Previously Presented) The cover assembly of claim 7, wherein the second cover defines a plurality of second holes.  

9. (Currently Amended) The cover assembly of claim 8, wherein, in each of the one or more open configurations, each of the one or more first holes is aligned with a corresponding one of the one or more second holes, and wherein each of the aligned first and second holes permits access by [[a]]the fluid transfer device to a portion of at least one of the one or more tray holders in the one or more open configurations.  

10. (Previously Presented) The cover assembly of claim 8, wherein for each of the one or more first holes there is a corresponding one of the one or more second holes.  

11. (Previously Presented) The cover assembly of claim 1, wherein the first and second covers have substantially the same dimensions, and wherein the locations and dimensions of the one or more first holes defined by the first cover and the one or more second holes defined by the second cover are substantially the same.  

12. (Previously Presented) The cover assembly of claim 11, wherein the first cover and the second cover are arranged in a reversed orientation about a lateral axis along which the first cover or the second cover moves.  



14. (Currently Amended) The cover assembly of claim 1, wherein the first actuator and the second actuator are configured to move the first and second covers independent of each other.  

15. (Currently Amended) The cover assembly of claim 14, wherein 

16. (Previously Presented) The cover assembly of claim 15, wherein the first cover comprises a first edge that defines a first end tab and a first lateral edge opposite the first edge, and wherein the second cover comprises a second edge that defines a second end tab and a second lateral edge opposite the second edge.  

17. (Previously Presented) The cover assembly of claim 16, wherein the first end tab defines a first slot, the first actuator includes a first pin, the first slot receives the first pin, and rotation of the first pin causes linear movement of the first cover, and wherein the second end tab defines a 

18. (Canceled)  

19. (Previously Presented) The cover assembly of claim 1, wherein the one or more first holes and the one or more second holes are linear holes.  

20. (Previously Presented) The cover assembly of claim 19, wherein the width of each linear hole is from about 5 mm to about 15 mm.  

21. (Previously Presented) The cover assembly of claim 19, wherein the width of each linear hole is at least about 10 mm.  

22. (Previously Presented) The cover assembly of claim 20, wherein the length of each linear hole is from about 5 to about 15 times the width of the linear hole.  

23. (Previously Presented) The cover assembly of claim 22, wherein the length of each linear hole is about 10 times the width of the linear hole.  

24-34. (Canceled)  
  
35. (Currently Amended) A method of aspirating or dispensing a fluid with a system having a first cover coupled to a first actuator, a second cover coupled to a second actuator, and a fluid transfer 
(a) laterally transitioning the first cover and/or the second cover from a first closed configuration, where access to 
(b) aspirating the fluid from the first receptacle of the first group of receptacles using the fluid transfer device or dispensing the fluid into the first receptacle using the fluid transfer device; and 
(c) after step (b), laterally transitioning the first cover and/or the second cover from the first open configuration to the first closed configuration in a first plane and a second plane, respectively, or to a second closed configuration, where access to 

36-53. (Canceled)  
  
54. (Previously Presented) The method of claim 35, wherein the first cover and the second cover move independent of each other during the transitioning steps.  



56. (Currently Amended) The method of claim 55, wherein the first cover is disposed in the first plane, and the first hole is aligned with the second hole in the first open configuration, thereby permitting the fluid transfer device to access the first receptacle of the first group of receptacles.  

57. (Canceled)  

58. (Previously Presented) The method of claim 35, further comprising, prior to step (a) or after step (c), a step of moving the fluid transfer device along a path that-9-Application No.: 15/934,758Attorney Docket No.: 00154-0002-01000 extends over at least one receptacle of the plurality of receptacles, the path being covered by the first cover and/or the second cover.  

59. (Currently Amended) The method of claim 58, further comprising, after step (c), a step of transitioning the first and second covers to a second open configuration where [[the]]a second receptacle of the second group of receptacles is accessible by the fluid transfer device and access to the first receptacle of the first group of receptacles by the fluid transfer device is blocked by the first cover and/or the second cover.  

60. (Currently Amended) The method of claim 59, further comprising, after the step of transitioning the first and second covers to the second open configuration, a step of aspirating the fluid from the second receptacle of the second group of receptacles using the fluid transfer device or  of the second group of receptacles using the fluid transfer device.  

61. (Previously Presented) The method of claim 35, wherein the first cover or the second cover is stationary when transitioning the first and second covers from the first closed configuration to the first open configuration.  

62. (Previously Presented) The method of claim 35, wherein the first and second covers move simultaneously when transitioning the first and second covers from the first closed configuration to the first open configuration.  

63. (Previously Presented) The method of claim 35, wherein the first and second covers move sequentially when transitioning the first and second covers from the first closed configuration to the first open configuration.  

64. (Previously Presented) The method of claim 35, further comprising, prior to step (a), a step of providing one or more trays to the system below the first and second covers, each of the one or more trays supporting or comprising at least a portion of the plurality of receptacles.  

65. (Previously Presented) The method of claim 64, wherein each of the one or more trays comprises a plurality of wells, each of the plurality of wells being configured to hold one of the plurality of receptacles or a cap for closing an associated one of the plurality of receptacles, and each of the plurality of receptacles being a vial.  



67. (Previously Presented) The method of claim 66, further comprising, while the cap of the cap/vial assembly is engaged by the fluid transfer device, a step of moving the cap/vial assembly from a first location of the system, where the engaging and sealing steps are performed, to a second location of the system.  

68. (Previously Presented) The method of claim 67, wherein the second location of the system is a centrifuge or a thermal cycler.  

69. (Previously Presented) The method of claim 35, wherein step (b) comprises dispensing the fluid into the first receptacle, and wherein the fluid is a reaction fluid for performing a PCR reaction.  

70. (Currently Amended) A method of aspirating or dispensing a fluid with a system having a first cover coupled to a first actuator, a second cover coupled to a second actuator, and a fluid transfer device, wherein the first cover and the second cover are disposed above a plurality of receptacles, the method comprising the steps of: 
(a) laterally transitioning the first cover and/or the second cover from a first closed configuration, where access to at least a first row of the plurality of receptacles_ by the fluid transfer device is blocked by the first cover and/or the second cover, to a first open configuration, where the first row of receptacles is accessible by the fluid transfer device, through both a first 
(b) aspirating the fluid from the first receptacle using the fluid transfer device or dispensing the fluid into the first receptacle using the fluid transfer device; and 
(c) after step (b), laterally transitioning the first cover and the second cover from the first open configuration to the first closed configuration in a first plane and a second plane, respectively, or to a second closed configuration, where access to at least a second row of the plurality of receptacles by the fluid transfer device positioned above the first cover and the second cover is blocked by the first cover and/or the second cover, such that the first and second covers are substantially parallel to each other in at least the first closed configuration.   

71. (Previously Presented) The method of claim 35, further comprising, prior to step (b), a step of inserting a fixed or disposable tip of the fluid transfer device into the first receptacle.  

72. (Previously Presented) The cover assembly of claim 1, wherein the one or more actuators are configured to slide the first cover in the first plane and slide the second cover in the second plane.

Allowable Subject Matter
	Claims 1-3, 6-17, 19-23, 35, 54-56, and 58-72 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



In addition to the remarks of record, the instant claims with respect to claims 35, 54-56, and 58-69, and 71 define over the prior art because the cited prior art does not teach or suggest a method of aspirating or dispensing a fluid with a system having (i) a first cover and second cover disposed above a plurality of receptacles and (ii) a fluid transfer device.  Each cover defined as having one or more holes within an enclosed boundary of the cover.  The method comprising the steps of laterally transitioning the first and second cover from a first closed configuration where access to a first group of the plurality of receptacles is blocked by the first and second cover to a first open configuration where a receptacle of the first group of receptacles is accessible by the fluid transfer device through one of the one or more holes in each of the first cover and the second cover. The method further comprising a step of aspirating or dispensing a fluid in the first receptacle using the fluid transfer device, and laterally transitioning the first and second covers from the first open configuration to the first closed configuration or to a second closed configuration where access to a second group of receptacles of the plurality of receptacles by the fluid transfer device is blocked by the first and second cover.

In addition to the remarks of record, the instant claims with respect to claim 70 define over the prior art because the cited prior art does not teach or suggest a method of aspirating or dispensing a fluid with a system having (i) a first cover and second cover disposed above a plurality of receptacles and (ii) a fluid transfer device.  Each cover defined as having one or more holes within an enclosed boundary of the cover.  The method comprising the steps of laterally transitioning the first and second cover from a first closed configuration where access to a first row of the plurality of receptacles is blocked by the first and second cover to a first open configuration where a receptacle of the first group of receptacles is accessible by the fluid transfer device through one of the one or more holes in each of the first cover and the second cover. The method further comprising a step of aspirating or dispensing a fluid in the first receptacle using the fluid transfer device, and laterally transitioning the first and second covers from the first open configuration to the first closed configuration or to a second closed configuration where access to a second row of receptacles of the plurality of receptacles by the fluid transfer device is blocked by the first and second cover.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798